DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received on 12/08/2019

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “at least some of” in claims 4 and 14 is a relative term which renders the claim indefinite. The term “some of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 4 is directed towards receiving at least some of, a predetermined initial value, a first operation value, a second operation value, an arithmetic value, and a carry value. It is unclear what is the minimum number of values received. Is “at least some of” equivalent to receiving two values? three values? four values? Two different readers can come to different conclusions as to what constitutes the minimum amount for “at least some of”, hence the claims are indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aihara et al (hereinafter Aihara), Publication No. EP 0 664 516 A1.
Referring to claims 1 and 11, taking claim 1 as exemplary, Aihara discloses a neural network apparatus that processes an operation, the neural network apparatus comprising:  
neural network circuitry [fig. 11] configured to, 
receive a first input corresponding to an ith bit [fig. 11, INPUT VALUE of sequential bits; p. 9, lines 26-29; lines 39-42, controller 33 supplies a control input j indicating a sequential bit number from the least significant bit of an access bit in the input value register 22 to the switch-b 25; hence switch-b 25 receiving an ith bit from register 22] of an n-bit activation [fig. 11, INPUT VALUE of sequential bits equivalent to an n-bit activation], wherein n is a natural number [p. 7, lines 51-52; INPUT VALUE taking a positive value] and i is a natural number between 1 and n inclusive [fig. 11; p. 9, lines 26-29; lines 39-42; control input j indicating a sequential bit number from the least significant bit of an access bit in the input value register 22]; 
store a second input corresponding to a jth bit [fig. 11, SYNAPSE WEIGHT of sequential bits; p. 9, lines 26-29; lines 39-40; controller 33 supplies a control input i indicating a sequential bit number from the least significant bit of an access bit in the synapse weight register 21 to the switch-a 24; hence switch-a 24 storing a jth  bit from register 21] of an m-bit weight [fig. 11, SYNAPSE WEIGHT], wherein m is a natural number [p. 7, lines 51-52; SYNAPSE WEIGHT taking a positive value] and j is a natural number between 1 and m inclusive [p. 9, lines 26-29; lines 39-40; controller 33 supplies a control input i indicating a sequential bit number from the least significant bit of an access bit in the synapse weight register 21 to the switch-a 24]; 
perform a determination whether the operation is to be performed on the ith bit and the jth bit [p. 9, lines 48-53, “when a bit of the input value is ‘0’, it is apparent that the serial synapse calculation result for that bit is ‘0’, so that the calculation for this bit of the input value and the synapse weight value can be omitted to reduce the amount of calculations”; hence a determination whether the operation is to be performed is based on a bit of the input value being “0” (when “0” omitting and not performing the operation/calculation)]; and 
based on the determination being a positive determination, 
perform the operation on the ith bit and the jth bit [p. 9, line 48 – p. 10, line 29, when not “0” performing the operation/calculation], and 
produce an operation value of the operation performed on the ith bit and the jth bit [p. 9, line 48 – p. 10, line 29, obtain final summation value].
Referring to claims 4 and 14, taking claim 4 as exemplary, Aihara discloses the neural network apparatus of claim 1, wherein the neural network circuity is configured to, 
receive a set of received values including at least some of, 
a predetermined initial value [p. 9, lines 48-53, when a bit of the input value is “0”; predetermined initial value of “0”], 
a first operation value produced at a previous point of time [fig. 11, bit of INPUT VALUE produced before being stored in register 22], 
a second operation value produced at a current point of time [fig. 11, bit of INPUT VALUE produced before being stored in register 22], 
an arithmetic value produced by the neural network circuitry at the previous point of time, and 
a carry value produced by the neural network circuitry at the previous point of time, and 
perform the determination as, 
a negative determination based on the received values are the same as the first operation value [p. 9, lines 48-53, “when a bit of the input value is ‘0’, it is apparent that the serial synapse calculation result for that bit is ‘0’, so that the calculation for this bit of the input value and the synapse weight value can be omitted to reduce the amount of calculations”; hence a determination whether the operation is to be performed is based on a bit of the input value being “0” (when “0” omitting and not performing the operation/calculation)], and 
the positive determination based on any one of the received values being the same as the second operation value [p. 9, lines 48-53, “when a bit of the input value is ‘0’, it is apparent that the serial synapse calculation result for that bit is ‘0’, so that the calculation for this bit of the input value and the synapse weight value can be omitted to reduce the amount of calculations”; hence a determination whether the operation is to be performed is based on a bit of the input value being “0” (when “0” omitting and not performing the operation/calculation)].
Referring to claims 5 and 15, taking claim 5 as exemplary, Aihara discloses the neural network apparatus of claim 1, wherein the neural network circuitry further comprises a full adder [fig. 11, element 31] configured to perform the operation on, as inputs, a predetermined initial value [fig. 11, receiving a value at terminal input A], a first operation value produced by the neural network circuitry at a previous point of time [fig. 11, value B], a second operation value produced by the neural network circuitry at a current point of time [fig. 11, value S], an arithmetic value produced by the neural network circuitry at the previous point of time [fig. 11, summation value] and a carry value produced by the neural network circuitry at the previous point of time [fig. 11, Co].
Referring to claims 6 and 16, taking claim 6 as exemplary, Aihara discloses the neural network apparatus of claim 1, wherein at least one of an arithmetic value or a carry value produced by the neural network circuitry corresponds to a bit value of a set of bits produced by the operation [col. 10, lines 26-27; fig. 11, one bit adder with carry].
Referring to claims 7 and 17, taking claim 7 as exemplary, Aihara discloses the neural network apparatus of claim 1, wherein, after a bit of the operation value of the operation is produced, the neural network circuitry is configured to perform the operation again to produce another bit of the operation value of the operation [p. 10, lines 28-29].
Referring to claim 8, Aihara discloses the neural network apparatus of claim 1, wherein the neural network circuitry is further configured to determine the first input corresponding to the ith bit and the second input corresponding to the jth bit to sequentially obtain a lower bit value to an upper bit value of the operation value of the operation [p. 10, lines 4-29].
Referring to claim 20, Aihara discloses a non-transitory computer-readable recording medium having recorded thereon a program that, when executed by a computer, performs the method of claim 11 [p. 2, lines 37-46].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-13 is is/are rejected under 35 U.S.C. 103 as being obvious over Aihara, in view of Park, U.S. Publication No. 2018/0253635 A1.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Referring to claims 2 and 12, taking claim 2 as exemplary, Aihara does not explicitly disclose the neural network apparatus of claim 1, 
wherein the neural network circuitry is configured to perform the determination based on whether another operation may be influenced by whether the operation is performed on, as an input, the operation value of the operation, and 
wherein the determination is a negative determination based on the another operation not being influenced by the operation value of the operation.
However, Park discloses wherein the neural network circuitry is configured to perform the determination based on whether another operation may be influenced by whether the operation is performed on, as an input, the operation value of the operation [paragraph 117, the result of a data operation on the index does not influence the output feature map. Accordingly, the neural network device 130 may skip the operation on the input feature value and the weight value], and 
wherein the determination is a negative determination based on the another operation not being influenced by the operation value of the operation [paragraph 117, the result of a data operation on the index does not influence the output feature map. Accordingly, the neural network device 130 may skip the operation on the input feature value and the weight value].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Park in the invention of Aihara, to implement wherein the neural network circuitry is configured to perform the determination based on whether another operation may be influenced by whether the operation is performed on, as an input, the operation value of the operation, and wherein the determination is a negative determination based on the another operation not being influenced by the operation value of the operation, in order to increase operating speed and reduce power consumption of a neural network device [Park, paragraph 5].
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Referring to claims 3 and 13, taking claim 3 as exemplary, the modified Aihara discloses the neural network apparatus of claim 2, wherein, 
the operation includes an arithmetic operation [Aihara, fig. 11, one bit adder and/or summation],
the neural network circuitry is configured to not perform the arithmetic operation when the determination is a negative determination [Aihara, p. 9, lines 48-53], and 
the neural network circuitry is configured to produce the operation value of the operation including an arithmetic value and a carry value by performing the operation on the ith bit and the jth bit based on the determination [Aihara, fig. 11, Carry (Co) signal of one bit adder].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being obvious over Aihara, in view of Son et al (hereinafter Son), U.S. Publication No. 2018/0181858 A1.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Referring to claims 9 and 18, taking claim 9 as exemplary, Aihara does not explicitly disclose the neural network apparatus of claim 8, wherein the neural network circuitry is further configured to,
map i and j such that the ith bit and the jth bit are differently combined for respective instances of performing the operation, and 
perform the determination whether each instance of the operation is to be performed, 
and produce each bit of the operation value based on the determination.
However, Son discloses map i and j such that the ith bit and the jth bit are differently combined for respective instances of performing the operation [figs. 7A, 7B, see mapping shown in 7A and combining in 7B; paragraph 129, The processing target position determiner 718 determines whether to skip the low-order bits convolution operation 719 based on the result of the combination performed in operation 717. In one example, the processing target position determiner 718 examines the value of the result of the combination performed in operation 717, and determines whether to skip the low-order bits convolution operation 719 based on the value. In one example, the processing target position determiner 718 determines to skip the low-order bits convolution operation 719 in response to the value of the result of the combination performed in operation 717 being a negative value. The CNN processing apparatus generates an output element by combining a result of the combination performed in operation 717 and a result of the low-order bits convolution operation 719 in operation 720. When the low-order bits convolution operation 719 is skipped, the results of the low-order bits convolution operation 719 is 0], and 
perform the determination whether each instance of the operation is to be performed [figs. 7A, 7B, see mapping shown in 7A and combining in 7B; paragraph 129, The processing target position determiner 718 determines whether to skip the low-order bits convolution operation 719 based on the result of the combination performed in operation 717. In one example, the processing target position determiner 718 examines the value of the result of the combination performed in operation 717, and determines whether to skip the low-order bits convolution operation 719 based on the value. In one example, the processing target position determiner 718 determines to skip the low-order bits convolution operation 719 in response to the value of the result of the combination performed in operation 717 being a negative value. The CNN processing apparatus generates an output element by combining a result of the combination performed in operation 717 and a result of the low-order bits convolution operation 719 in operation 720. When the low-order bits convolution operation 719 is skipped, the results of the low-order bits convolution operation 719 is 0], 
and produce each bit of the operation value based on the determination [figs. 7A, 7B, see mapping shown in 7A and combining in 7B; paragraph 129, The processing target position determiner 718 determines whether to skip the low-order bits convolution operation 719 based on the result of the combination performed in operation 717. In one example, the processing target position determiner 718 examines the value of the result of the combination performed in operation 717, and determines whether to skip the low-order bits convolution operation 719 based on the value. In one example, the processing target position determiner 718 determines to skip the low-order bits convolution operation 719 in response to the value of the result of the combination performed in operation 717 being a negative value. The CNN processing apparatus generates an output element by combining a result of the combination performed in operation 717 and a result of the low-order bits convolution operation 719 in operation 720. When the low-order bits convolution operation 719 is skipped, the results of the low-order bits convolution operation 719 is 0].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Son in the invention of Aihara, to implement map i and j such that the ith bit and the jth bit are differently combined for respective instances of performing the operation, and perform the determination whether each instance of the operation is to be performed, and produce each bit of the operation value based on the determination, in order to enable high speed processing with limited resources [Son, paragraph 68].	
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the neural network circuitry is further configured to choose i and j such that combinations, ranging from a combination of the ith bit and the jth bit such that a sum of i and j is smallest to a combination of the ith bit and the jth bit such that a sum of i and j is largest, are sequentially performed by the neural network circuitry, in combination with other recited limitations in claim 10.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the mapping of | and j comprises choosing i and j such that combinations, ranging from a combination of the ith bit and the jth bit such that a sum of i and j is smallest to a combination of the ith bit and the jth bit such that a sum of i and j is largest, are sequentially performed, in combination with other recited limitations in claim 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/           Primary Examiner, Art Unit 2181